Case 1:20-cv-11479-LTS Document 43 Filed 04/16/21 Page 1 of 20

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

James Koppel,
Plaintiff,
Vv.
Civil Action No. 1:20-cv-11479-LTS

William Moses,

Defendant.

ee

 

 

Opposition by Plaintiff to April 2, 2020 Motion
by Defendant to Compel Disclosure of Documents

Plaintiff opposes the motion by the defendant served under seal on April 2
seeking to compel disclosure of documents consisting primarily of five years of
private emails between the plaintiff and a former girlfriend (“the former girlfriend”),
plus private emails by the plaintiff to trusted friends if they privately mention the
former girlfriend (together, “the private emails”). The two were in a romantic
relationship in 2015. They continued to communicate for the next five years by
means of private emails.

Background
The defendant in late February 2020 orchestrated a contrived secret discussion

to elicit negative comments about the plaintiff, an unprecedented and improper
Case 1:20-cv-11479-LTS Document 43 Filed 04/16/21 Page 2 of 20

procedure. He commenced the “discussion” on February 26, 2020 and received
almost nothing in response. Motion, Exhibit 2, a total of six folio pages. The
response was not “immediate, voluminous or unanimously negative.” Mem. p. 3. If
it had been, this defendant would not be so desperately trying to use discovery to
find private information entirely unrelated to his defamations. See Motion, Exhibit
3, an email written in October 2016 by the former girlfriend.

That email, Exhibit 3, precedes the defamations by four years. It was not one
of the putative “many” reports of “severe, consistent and widespread” misconduct
by this plaintiff which “continued in spite of requests to stop.” Discovery shows that
there were no such reports, none, ever. The worst disclosed first-hand report to
Moses prior to his email on February 27, 2020 was a report that the reporter thought
the plaintiff “subtly off putting.”

Plaintiff Moses, with no support for his defamations, has turned g to discovery
focused on a 2016 document created by the former girlfriend but never available to
Moses at the time of the defamations. Exhibit 3 shows that it was created in 2016. It
was subsequently forwarded three times (2018, 2020, 2021) so that a friend of
defendant could finally deliver it to him very recently, in February 2021. The very
tardy receipt of that email by the plaintiff does nothing to show the truth of his

defamations.
Case 1:20-cv-11479-LTS Document 43 Filed 04/16/21 Page 3 of 20

A. The private emails between plaintiff and the former girlfriend or referring to
her.

The primary target of the Motion is a body of hundreds of private emails that
were exchanged between the defendant and the former girlfriend over a 5-year
period, plus private emails to one or more friends discussing the former girlfriend.
See Motion pages 13-18. All of those were private, sent to no one else.

The requests which seek the private emails are 41, 49, 50, 51, 53, 56, 57, and
59. (“the private email requests”). The Plaintiffs second document requests, Motion
Exhibit 7 were propounded in February 2021. The Second Requests are requests 47-
61. They focus heavily on the former girlftiend.'

The argument in the Motion and the Memorandum on all points is that
discovery is broad and that the defendant is entitled to discovery as to “the central
issues in this case” which are “the truth of the defamatory statements and
plaintiff's reputation.” Motion to Compel, p. 1, Mem. 8, 12. Reputation includes
character. Mem. 8.

The problem with this argument is that it has no limits. The Motion impliedly
argues there are no limits to what the defendant can seek in the name of “substantial

truth” or “reputation” or both. That is too broad and makes no relevant distinctions,

 

' Initial request 16 sought all communications as to the former girlfriend but is not a
subject of this Motion. Request 16 but is identical to 49. Motion Exhibit 6, request
16 pages 6-7 and objections there.
Case 1:20-cv-11479-LTS Document 43 Filed 04/16/21 Page 4 of 20

resulting in a the view that nothing in any way relating to the plaintiff or involving
his communications is off- limits. The defendant is far more accurate at other points
when the defendant argues that reputational evidence is based on “the propriety of
conduct,” that is, based on acts by the plaintiff. Mem. 14. Plaintiff agrees.

Plaintiff to that end has disclosed more than 1,000 documents referring to his
actions and often to his public speech including, for example, documents as to minor
issue in 2015 involving how the plaintiff picked up his groceries at his MIT housing.

Defendant asserts as to the former girlfriend that because of here 216 email (
Exhibit 3 ) recently obtained by him. he is entitled to compel disclosure of all of the
plaintiff's private communications with the former girlfriend from January 1, 2016
until the present and also to all emails or other communications which refer to the
former girlfriend . Memorandum 13-18. .2 These are the topics of requests 49, 50,

51, 53, and 54,° The request, if allowed will include, for example an email sent by

 

* Plaintiff here for simplicity refers to emails and communications interchangeably.
The private emails by the plaintiff referring to the former girlfriend are not readily
able to be searched or disclosed because the plaintiff did not usually refer to her by
name, making those almost impossible to search. See Koppel Affidavit Exhibit A
(estimating two weeks of Koppel time).

* Request 52 is excluded because it seeks airline tickets or other immaterial
documents as to a conference in California in August 2016 which is the locus of the
single interaction mentioned by the former girlfriend in Exhibit 3, the 2016 email.
No one disputes that the plaintiff and the former girlfriend were present at the
conference.
Case 1:20-cv-11479-LTS Document 43 Filed 04/16/21 Page 5 of 20

the plaintiff to his mother today in which he says that Moses now is trying to get
information about the former girlfriend.

None of these requests (requests 49, 50, 51, 53, and 54) involve conduct, with
one possible exception discussed immediately below. All of them seek entirely
private communications. None of the private emails are rationally discoverable
under the guise of discovery as to reputation. A private email to one’s sister in
California is not possibly relevant to reputation. Evidence of acts by the plaintiff is
not, except by irrational guesswork, rationally related to the contents of private
emails.’

(1) One possible exception.

The possible exception involves these facts: Plaintiff has attempted to avoid
disclosure of any communications involving the former girlfriend because their
ongoing relationship is private. Consistent with that, he has not yet disclosed any
communications referring to any alleged harassment or improper touching or other

activity by this point if related to the former girlfriend , The Plaintiff has made clear

 

* Plaintiff in discovery has complied with many or if not all of the 61 discovery
requests such as, for example, request 8, discussed on page 11 of the Memorandum.
as to which the plaintiff is in complete compliance because the plaintiff, solely to
avoid a discovery dispute, voluntarily disclosed all documents starting in 2015. See
Mem. p. 11, bottom.
Case 1:20-cv-11479-LTS Document 43 Filed 04/16/21 Page 6 of 20

in discovery that he does have a copy of one communication in which the former
girlfriend denies her 2016 mention of improper conduct by plaintiff in Exhibit 3, the
October 2016 email relied on by the defendant on this Motion.

If it will prevent disclosure of all of the other private emails plaintiff is willing
to disclose that one communication (provided there is no waiver) directly bearing on
the allegation in Exhibit 3. In the not yet disclosed document the former girlfriend
confirms that there was no bad conduct by the plaintiff in August 2016 at the
conference identified in Exhibit 3. She describes the interaction which is the subject
of Exhibit 3 as a “minor social faux pas at worst.” She describes her 2016 reaction
as a “misinterpretation” and says of this plaintiff “Unaware: perhaps; harasser, nope.
On this you can quote me.”

The other issue throughout the Motion is the appropriate scope in time. In an
unsuccessful effort to avoid discovery disputes the plaintiff has in many instances
provided documents all the way back to 2015 as to his conduct. See e.g. response to
request 8. Mem. 11, bottom. That scope in time is overly generous. The plaintiff did
not commence to attend meetings of SIPB until 2018. The defamations are expressly
based on many “severe, consistent and widespread” reports by SIPB key holders

received on February 26, 2020.
Case 1:20-cv-11479-LTS Document 43 Filed 04/16/21 Page 7 of 20

The argument that discovery in this case necessarily goes back to 2015 in all
instances is a very aggressive position which is extremely weak in connection with

truth. That point is discussed immediately below.

a. The private emails are not discoverable for truth.

The defendant starting by February 26, orchestrated a contrived, secret, and
highly irregular “discussion” of the plaintiff. Exhibit 2. The audience was about 120
keyholders, the audience of “sipb-private.” The purpose of the “discussion” was to
elicit negative comments about the plaintiff. Exhibit 2. Defendant commenced the
discussion by listing for negative points about the plaintiff, none of which are true.
Exhibit 2, page WM 00370, 4:21 PM.

The defendant Moses on February 26, 2020 received almost nothing of any
consequence in response except for comments which reflected the four inaccurate
initial talking points. See Exhibit 2. The response was not “voluminous and
unanimously negative,” Mem. p. 3. If it were, this defendant would not now be
desperately trying to use discovery to find private information entirely unrelated to

his defamations involving one (non- accurately) alleged bad act in 2016, six years
Case 1:20-cv-11479-LTS Document 43 Filed 04/16/21 Page 8 of 20

ago. See Exhibit 3, an email written in 2016 which was forwarded three times until
first made available to the defendant in February of this year.

The defamations at issue (see Mem. 4, the text of the worldwide March 2
defamation) do not involve any statement that plaintiff from time to time “may have”
[sic] made one or more people uncomfortable in the four years since his arrival at
MIT in 2015. Mem. 13, top. The defamations, in even one small part, say that many
keyholders (false) within “the past week” shared stories (false) about being deeply
uncomfortable because of sexual harassment (false: sexual harassment is expressly
mentioned only in the February 27 defamation) and that the “many” stories involved
interactions which made many individual reporter SIPB keyholders deeply
uncomfortable. The reports were “severe _consistent_and widespread as to [sc.
inappropriate conduct] which continued in spite of requests to stop.” (emphases
added). The conduct and the circumstance were quite exceptional and reflects the
need for SIPB “to do better to be a safe place.” The email makes clear that the

abhorrent behavior was only recently detected and reported.

 

* The Memorandum distorts the facts. For example, no one reported they were
“viscerally afraid” based on any first-hand interaction. Mem. 3. That phrase was
taken out of context by this defendant in the course of the secretive discussion on
February 26-27, and circulated to approximately 120 persons. One person without
any first-hand knowledge adopted the words. Exhibit 2, WM 00375, 9:18 a.m., not
realizing that no one had actually reported any such feeling about this plaintiff based
on any first-hand experience.
Case 1:20-cv-11479-LTS Document 43 Filed 04/16/21 Page 9 of 20

This is an incomplete list of the defamations. See Mem. page 4, “Hello All,”
the defamation sent worldwide to approximately 500 persons on Monday March 2,
2020. Motion, Exhibit 1.

With one or two exceptions from other sources, all of the documents which
possibly support the putative “truth” of the defamations are reproduced in this record
at Exhibit 2. That document is six pages. There were no first hand reports of sexual
harassment. Most of the reporters in Exhibit 2 rely on the four false talking points
Moses used to start the discussion. They say, in substance, that if someone is a serial
abuser who will not stop despite “requests to stop” he probably should not be
elevated to keyholder status. See Exhibit 2, WM 00072. 6:11 pm.

The vast distance between the text of the defamations and the truth is obvious
or glaring simply from a review of Exhibit 2 to the Motion. That is almost the entirety
of the non-existent “flood”. Even worse for Moses, all of the contents of the secret,
concealed poll, Exhibit 2, (which effectively lasted for about 5 hours on February
26, 2020) were premised on four points of contrived of false information deliberately

planted by Moses as the starting points for the February 26 “discussion.” See Exhibit

 

* One reporter goes beyond the four false talking points to say that his first hand
observation is that Koppel does learn from feedback but the feedback “needs to be
more direct than for most people” ( thereby questioning the false talking point that
Koppel did not or would not change his conduct when told to stop.) See Exhibit 2,
page WM 0372, 5:46 pm.
Case 1:20-cv-11479-LTS Document 43 Filed 04/16/21 Page 10 of 20

2, WM 00370.’ The former girlfriend indisputably did not deliver any report or story.
She did not contribute to the non-existent and fictitious “flood” of negative reports
of recent bad behavior by the plaintiff. Mem. 3.

This is not a case that involves a “quibble” about whether the defamations are
true even if not “precisely true.” Mem. pages 6, 7. This defendant could make a start
towards a showing of substantial truth only if he could disclose “many” shared
stories of “severe consistent and widespread” bad behavior which “continued in spite
of requests to stop.” This defendant in discovery has not disclosed one single report
of that nature.

b. The private emails have nothing to do with reputation.

The private emails have nothing to do with the reputation of the plaintiff
because they were not shared with anyone in the community. Koppel Affidavit
Exhibit A. Any contrary argument is built on the premise that despite exhaustive

inquiries into facts related to the life of this plaintiff, the private communications

 

” One crucial talking point (Ex. 1, WM 370, 4:21pm) for example is that Koppel
“Repeatedly initiates physical contact with someone who had specifically told him
to stop doing so.” This is insidious and deceptive. The “someone” is Moses, a crucial
concealed fact. The reference to physical contact is to hugs which Moses and Koppel
would openly give each other during the years they were friends. They were friends
until very shortly before these defamations. The two at one point considered
becoming roommates. Moses has disclosed about 500 documents. None of them
record any request by Moses that Koppel stop the hugs.

 

10
Case 1:20-cv-11479-LTS Document 43 Filed 04/16/21 Page 11 of 20

with the former girlfriend and private communications about her are a reasonable
subject of discovery because they might incidentally reveal bad conduct not
independently discovered. That is a form of surmise which would justify any fishing
expedition. The substantial interest of the plaintiff in privacy of private
communications outweighs speculation in this instance because this plaintiff has
disclosed more than 1,000 documents as to every aspect of his past behavior. See
note 4, above; see this memorandum, below.

Defendant relies on Condit_v. Dunne, 224 F.R.D. 100 (S.D.N.Y 2004).

 

Memorandum at 8, 9. Condit is not applicable or persuasive. The court there ruled,

 

very predictably, that where the defamation plaintiff was accused of murder of a
girlfriend the defendant could make deposition inquiries about his relationships with
other girlfriends. This Motion seeks five years of private emails based solely on
Exhibit 3; one 2016 email sent to three persons.

The Motion seeks disclosure of the private emails by arguments about
reputation, but case law does not support the defendant. Character and reputation in
a defamation case are proved by bad acts or bad conduct, not by the contents of
private communications. See McCarron v. JP Morgan, D Mass. c. a., 07 10786 RGS,
WL 2066940 at * 4 (May 14, 2008).

Schafer v. Time, Inc., 142 F.3d 1361, 1371 (11th Cir. 1998) provides a clear

illustration. There, in the context of defamation damages and evidence of character,

11
Case 1:20-cv-11479-LTS Document 43 Filed 04/16/21 Page 12 of 20

the defendant was not allowed to explore “a number of specific acts and events,” but
was allowed to question the plaintiff at trial about a felony conviction, a possible
violation of parole, convictions for driving under the influence, an arrest for writing
a bad check, failure to file tax returns, failure to pay alimony and child support, and
evidence concerning the efforts of the plaintiff to change his name and social security
number. Id at 1371. All of those involve facts in the biography of the plaintiff.
Private communications, by contrast, are not calculated to develop evidence of
reputation because by definition private communications are never made known to
the community or shared in the community in which reputation exists.

Defendant argues (Mem., at 15) that a disclosed confidential Koppel email to
the chairs of a student group in October 2016, Exhibit 4, is relevant to Koppel’s
reputation. That makes no sense. From that alone the defendant argues, without any
explanation, that all private communications between the plaintiff and the former
girlfriend from January 1, 2016 to the present are therefore discoverable (Mem. 15).
Defendant asserts that all communications about the former girlfriend, even to
family or trusted friends with no connection to MIT, are relevant to Koppel’s
reputation at MIT or generally. Mem. 14.

The private emails are all to or from the former girlfriend or refer to her. That
identifying feature has nothing to do with bad conduct or bad acts by this plaintiff.

The former girlfriend at worst made a disputed and very likely false allegation in

12
Case 1:20-cv-11479-LTS Document 43 Filed 04/16/21 Page 13 of 20

October 2016. Private communications are not relevant to reputation and will not
discover facts. To compel disclosure of private communications is improper here
because the conduct of the plaintiff has been exhaustively examined by his
compliance with 61 document requests, except for 14 are disputed on this motion,
of which 6 relate to the former girlfriend.

The facts of record as to the former girlfriend are known in part only because
of extensive disclosures provided by the plaintiff. See Exhibit 4 (reproduced for the
Motion with the Koppel disclosure numbers concealed ). The former girlfriend at
worst wrote one email in 2016 describing an interaction with the plaintiff in
September 2016. Exhibit 3.*

The only known missing piece of this (irrelevant) narrative is one writing by
the former girlfriend within the last two years. As discussed above (pages 5- 6: the
one exception) ) plaintiff is willing to disclose a document which has not been
requested in discovery Written by the former girlfriend . (The defendant in discovery
has not sought documents which exculpate the plaintiff ). Plaintiff requests that if
that document not yet disclosed is required to be disclosed, that it be treated as

confidential pursuant to the Standing Order of this Court. That narrative is one of

 

§ The 2016 email, Exhibit 3, for some reason was forwarded in 2018. It was then
forwarded again in December 2020 and yet again on February 6, 2021. Exhibit 3.

13
Case 1:20-cv-11479-LTS Document 43 Filed 04/16/21 Page 14 of 20

hundreds of the private emails. See Affidavit of James Koppel, attached as Exhibit
A. Assuming the narrative refutes the October 2016 description, Exhibit 3, there is
no need for or basis for compelled disclosure of five years of other private
communications.

Plaintiff requests that this Court rule that the private emails are not
discoverable.’ Plaintiff describes all requested relief in the last section of this

memorandum, Conclusion and Requested Relief.

B. Other requests in the Motion.

Document Request 7 (Mem. 11) is moot because the plaintiff has already
disclosed, under request 8, documents going back to 2015 in response to request 8
which is almost identical. Request 7 seeks evidence of “misconduct.” The response
to request 8 (Mem. 11) shows that the Plaintiff has disclosed all documents back to
2015 identifying unwelcome physical touching or contact. There are none.
“Misconduct” is only slightly less vague than “inappropriate.” Plaintiff has already

made a good-faith effort to identify and disclose all such documents, including e.g.

 

* As noted the private emails which merely refer to the former girlfriend cannot be
effectively searched because many do not use the name of the former girlfriend by
name. Koppel estimates 80 hours or two weeks would be needed. Koppel Aff.
Exhibit A, attached.

14
Case 1:20-cv-11479-LTS Document 43 Filed 04/16/21 Page 15 of 20

a non-event in 2015 when he was picking up his groceries at his MIT housing.
Plaintiff does not object to an order requiring discovery under request 7 because
plaintiff has nothing more to disclose.

Request 45 (Mem. p. 12) is too broad. It seeks information regarding instances
where “any person asked Koppel to stop contacting any other person.” Mem. 12.
Defendant has supplied all such documents for the time period 2018 to present as to
MIT students. It is otherwise far too broad. Plenty of personal disagreements end
with “Please don’t talk to me until tomorrow.” Request 45 is very similar to a request
for all documents as to “any disagreement with anyone.” The temporal scope of
request 45 is unreasonable because, contrary to defendants’ memorandum, the
defamations at issue involve “reports” by “many keyholders” within “the past week”
and do not involve random types of conduct of “ the sort” [sic] that “may have
caused” [sic] unknown students at MIT to be “uncomfortable” as to plaintiff starting
in 2015. Mem. 13. '° The group of persons capable of giving reports supporting these

defamations is the key holders

 

'° Page 12 at the bottom includes disparaging references to Koppel that are not
supported by any record citation or any disclosed fact. No unnamed MIT student
was a reporter as of February 26 as described in “for example.” Defendant has not
disclosed any document supporting this “example.”

Similarly, the 2016 document, Exhibit 3, from the former girlfriend says nothing
about “retaliation” because of her rejection of plaintiff's advances. See Mem. 12,
bottom.

15
Case 1:20-cv-11479-LTS Document 43 Filed 04/16/21 Page 16 of 20

The objections to request 49 ( Mem. 13-14) are based on facts. Plaintiff has a
right to privacy and in this instance shares that right with the unnamed girlfriend
who is not a party and is not in a position to object. In addition disclosures by
defendant show that Moses has reached out to numerous people, including the
unnamed girlfriend, to try to obtain unfavorable information as to the plaintiff . He
has notably not succeeded as to the unnamed girlfriend . She has apparently asserted
her rights to privacy and refuses to cooperate . The defendant has unclean hands and
is estopped because he has evidently been refused all discovery from the former
girlfriend . His effort to compel the discovery by order of this Court seeks to violate
the privacy of the former girlfriend (and of the plaintiff.)

Document request 54 (Mem. 16) seeks all documents concerning
communications by Koppel regarding disparaging statements about him by Lillian
T. Chin. Mem, at 16. Defendant’s Memorandum asks they be compelled “for the
reasons set forth above.” Id. The “reasons set forth above” in the previous two pages
refer only to the former girlfriend. This is the only mention of Chin in the
Memorandum. Defendant provides no information as to why any such documents,
if any, are discoverable. Chin made no report or complaint as to Koppel and has
never attended a SIPB meeting. Mem. 26, bottom. The requested search would be

unduly burdensome because if Chin did say something bad about Koppel, he could

16
Case 1:20-cv-11479-LTS Document 43 Filed 04/16/21 Page 17 of 20

have discussed it with anyone. The entire request (excluding the former girlfriend)
is unrelated to any claim or defense.

Request 41 (Mem. 18, 19) seeks information concerning the public discussion
of MIT and Epstein in September 2019. Plaintiff has no documents other than those
already disclosed by defendant. He has declined to disclose duplicate copies.
Plaintiff does not object to entry of an order on this because he has nothing more to
give.

The Motion is inaccurate as to interrogatories 1 and 4 (Mem. 19-20), Part C.
Answer number | expressly does go back to 2015. Mem. 20, top. Answer 4 says that
plaintiff can think of no other accusation by anyone at MIT other than the one very
weak accusation prompted by the defendant in the February 26, 2020 “discussion”
as to conduct which the reporter described as “subtly off putting.” Plaintiff does not
object to an order requiring an answer to interrogatory 4 to go back to 2015 because

the answer already given does that. Mem. 20., bottom.

17
Case 1:20-cv-11479-LTS Document 43 Filed 04/16/21 Page 18 of 20

Conclusion and Requested Relief

The principal issue on this Motion is the argument that the private emails
provide factual support for these sweeping defamations. They do not and cannot.
The intent or effect of the effort to compel disclosure of the private communications
is or will be to unreasonably invade the privacy of the plaintiff.

Plaintiff requests that the Motion be denied as to all requests within the
Memorandum at Parts A and C except as to those identified above as not disputed.
The plaintiff is in substantial compliance with all other requests in Part A.

Plaintiff requests the Motion be denied as to all of the private emails, the
subject of Part B (requests 41, 49, 50, 51, 53, 56, 57, and 59) because those are not
discoverable. Plaintiff requests that if any Order is entered which requires disclosure
of any part of the private emails, that the Order be limited to communications to or
from the girlfriend which refer to any assault or unwanted touching, including
denials of any. Plaintiff represents to the Court that there is one such document from
the former girlfriend in which she refers to the alleged assault in 2016, the topic of
Exhibit 3, as “a minor social faux pas at worst” as to which her reaction was based
on her “misinterpretation” of events. Plaintiff requests that disclosure of any private
emails be initially limited to that document, subject to confirmation by counsel for
the defendant that it says what is described here. Plaintiff requests that the document

which is exculpatory as to him related to the 2016 non-event be disclosed subject to

18
Case 1:20-cv-11479-LTS Document 43 Filed 04/16/21 Page 19 of 20

the standing Confidentiality Order of this Court. The document, if disclosure is
compelled, will put an end to disputes as to one insignificant interaction in August
2016. Plaintiff acknowledges that this 2016 interaction may yet be the subject of
deposition questioning. In the event this Court is inclined to grant discovery of all of
the private communications, plaintiff requests that they be disclosed subject to the
standing Confidentiality Order of this Court.

Plaintiff requests other consistent relief.

Respectfully submitted,
JAMES KOPPEL,
By his attorney,

Lid dey

Padl G. Boylan, BBO 05232

Freeman Mathis & Gary, LLP

60 State Street, 6" Floor, Suite 600
Lp Boston, Massachusetts 02109

ret Ik / pboylan@fmglaw.com

(617) 963-5972

19
Case 1:20-cv-11479-LTS Document 43 Filed 04/16/21 Page 20 of 20

Certificate of Service

I hereby certify that the within document filed through the CM/ECF system
will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing and by first-class mail to any non-registered participants.
L. Co

One ATELY ( (ie 7 Ga
ZCA

    

20
